 1
 2
 3
 4
 5
 6
 7
 8   	
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
11   Scott Johnson,                                 )   Case No.: 2:14-CV-01823-TLN-EFB
                                                    )
12                Plaintiff,                        )   [PROPOSED] ORDER ON REQUEST
                                                    )   FOR CONTINUANCE OF DEBTOR’S
13       v.                                         )   EXAMINATION
                                                    )
14   Saleem A. Khan, et al.                         )
                                                    )
15                Defendants.                       )
                                                    )
16                                                  )
                                                    )
17
18                                              ORDER
19            Having read the foregoing request, and good cause appearing, it is hereby
20   ORDERED that the Debtor Examination RE: Enforcement of Judgment of Mohammad
21   Yasir Khan, CEO K-B Wireless, Inc., is continued from 10/10/18 to 1/16/19 at 9:30 am
22   in Courtroom 8, 501 I Street, Sacramento, CA 95814.
23   IT IS SO ORDERED.
24   DATED: October 11, 2018.
25
                                                             _______________________
26
                                                             Edmund F. Brennan
27                                                           U.S. Magistrate Judge
28


     (Proposed) Order on request to continue Debtor’s Exam
